Citation Nr: 1210564	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-13 540	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive disease (claimed as shortness of breath), as a result of exposure to herbicides.

2.  Entitlement to service connection for a neurological disorder of the right upper extremity, as a result of exposure to herbicides.

3.  Entitlement to service connection for a neurological disorder of the left upper extremity, as a result of exposure to herbicides.

4.  Entitlement to service connection for a neurological disorder of the right lower extremity, as a result of exposure to herbicides.

5.  Entitlement to service connection for a neurological disorder of the left lower extremity, as a result of exposure to herbicides.

6.  Entitlement to service connection for hypertension, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from June 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the claims reflected in the title page, the Veteran perfected appeals with regard to the following issues: (1) entitlement to service connection for coronary artery disease; (2) entitlement to service connection for transient ischemic attacks and a stroke; (3) entitlement to service connection for posttraumatic stress disorder (PTSD); (4) entitlement to service connection for tinnitus; (5) entitlement to service connection for erectile dysfunction; (6) entitlement to service connection for sleep apnea; (7) entitlement to service connection for benign prostatic hypertrophy; (8) entitlement to service connection for renal lithiasis; and (9) entitlement to service connection for hearing loss.

In a January 2009 written statement, the Veteran withdrew from appeal his claims of entitlement to service connection for sleep apnea and a prostate disorder.

In a March 2010 rating decision, the RO granted service connection for residuals of a stroke, for PTSD, for hearing loss disability, for erectile dysfunction, and for renal lithiasis.  In a May 2011 rating decision, the RO granted service connection for tinnitus.  In an August 2011 rating decision, the RO granted service connection for coronary artery disease.

The claims awarded service connection in the March 2010, May 2011, and August 2011 rating decisions represent a full grant of the benefit sought by the Veteran with respect to each disability concerned; therefore, they are not before the Board.  Additionally, the Veteran withdrew from appeal the claims for service connection for sleep apnea and for a prostate disorder prior to certification to the Board, and those are no longer on appeal.  Therefore, this decision only concerns the six remaining claims on appeals, which are listed on the title page.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1966 to May 1968.

2.   On January 3, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals regarding chronic obstructive disease, hypertension, and neuropathy of the upper and lower extremities is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the listed claims.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


